The opinion of the Court was drawn up by
Shepley J.
In a legal sense and to accomplish certain purposes, personal property is considered as having no locality. It follows the person of the owner; and is governed and subjected to burdens by the law, which governs him. Real estate is controlled and subjected to burdens by the lex rei sitae. These rules having become parts of the jus gentium, no legislators can be supposed to intend to violate them. For it cannot be supposed, that they would knowingly violate rules founded in justice and approved by the general practice of *267civilized society. By doing so one Slate or community must necessarily interfere with the rights of another State or community : or must act oppressively upon individuals, and injure their rights. If a State should however assume to subject the personal property of one having no domicile within its jurisdiction to burdens, it must expect, that the State, in which such person’s domicile is established, will, in disregard of such laws, proceed in the exercise of its own just rights, leaving the State chargeable with having injured the individual, to adjust the matter with him according to its own sense of duty. There may be cases of just exception to these general rules. If a person chooses to employ his visible and tangible personal property within a jurisdiction, where he has no domicile, thereby receiving, it may be, peculiar favor from its laws, and subjecting them to the charge of its protection, it may not be unjust or unreasonable, that, it should be subjected to taxation within that jurisdiction, although it may in law be considered as following the person of the owner, and subject to taxation there also. The State must be the judge of its rights and duties in such cases; and the persons may relieve themselves from the possibility of a double burden by a disposition of their property, or by a change of their domicile.
The act of 1842, c. 55, § 2, by virtue of which the tax in this case was assessed, provided for the assessment of shares in any incorporated company, possessing taxable property, according to the just value thereof. The shares named in the agreed statement will be embraced in this provision, and be liable to taxation, unless they were exempted by another clause, which excepts machinery in cotton and woollen manu-factories. And it is contended, that such proportions of the value of the shares, as were derived from such machinery, were exempted. The language of the act, although general, is necessarily limited in its operation to the jurisdiction of the State. It could not and was not intended to act upon machinery not employed within it. It is not within its sphere of duty to attempt by its legislation to encourage the manufactures of another State. And such cannot be considered the *268intention of its laws regulating the assessment of taxes; and the exemptions there enumerated must be considered as limited by its jurisdiction. The shares might therefore be legally taxed according to the principles before stated for such portion of their value, as was derived from the machinery, that being personal property. If the intention of the legislature was, that shares in an incorporated company, possessed of taxable property, should be taxed according to the just value thereof, estimating that value upon the taxable property only, that portion of their value derived from real estate not subject to taxation in this State, would be exempted. And in favor of such a construction would be the consideration, that the act would then be in conformity to 'the just rights of the State, and would not act oppressively upon any individual. But if it were adopted, the plaintiff could not maintain this suit. The shares were liable to be taxed for their value, as represented by the personal property, and the case therefore is at best but one of over valuation. And the remedy is by an appeal to the County Commissioners according to the provisions of the statute, c. 14, § 21.

Plaintiff nonsuit.